Citation Nr: 1300129	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  08-24 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident (CVA or stroke).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel

INTRODUCTION

The Veteran had active service from July 1970 to August 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision rendered by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

The Veteran appeared at a Travel Board hearing in October 2012.  A transcript is of record.  

The entirety of the Veteran's claims file, to include both the physical file and the portion contained in the electronic Virtual VA system, has been reviewed in this case.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges that, in April 2004, he presented with symptoms of CVA to the VA outpatient treatment facility in Beaumont, Texas.  Essentially, he contends that VA providers were negligent in not admitting him to the hospital at that time, and that he experienced a CVA due to this negligence.  Further evidentiary development is required before the issue can be resolved.  

The evidentiary record shows that on April 3, 2004, the Veteran reported to the private Doctors Hospital with complaints of right extremity weakness.  The only record from that facility that is currently in the claims file is a computerized tomography (CT) scan report and chest X-ray report, which were normal for the head and chest.  

Two days later, on April 5, 2004, the Veteran presented to the Beaumont VA Medical Center (VAMC).  The Veteran, at that time, reported having his hand injured in the closing of a car door, and he had prescriptions from Doctors Hospital that he wanted filled by VA.  

A radiographic study of the hand was done, with normal results, and the VA treating physician also noted that there had been an X-ray done of the hand at Doctors Hospital on April 3rd (which was also normal).  The Veteran's medication plan was laid out, advice was given regarding diet, and he was encouraged to follow-up with two physicians who were treating him for the "work-related injury."  

No diagnosis of CVA was made.  

Several days later, the Veteran reported to St. Mary's Hospital, a private facility, with complaints of upper extremity weakness.  He was assessed as having had a CVA on April 18, 2004, and he was transferred to the VAMC in Houston, Texas at this time.  The Veteran was an inpatient at VAMC Houston for most the remainder of the month, and he was in treatment for post-CVA manifestations.  

Importantly, while at VAMC Houston on April 18th, the Veteran indicated that he had visited Doctors Hospital two days prior with complaints of visual hallucinations.  

The Veteran, as noted in the introductory section, provided oral testimony before the undersigned regarding his course of care at the time of his stroke.  At this hearing, it was identified that there were additional medical records from Doctors Hospital from April 3, 2004, as the Veteran stated that he visited the emergency room (ER) at that facility.  This is confirmed by the VA treatment records from Beaumont, which indicate that additional records were reviewed apart from the CT scan/chest X-ray reports that are currently of record.  

Moreover, the Veteran apparently did visit Doctors Hospital on or about April 16, 2004 with complaints of hallucinations, and there is no record of that visit in the claims file.  

The Veteran was informed at his hearing that these outstanding private records were essential to the disposition of his appeal, and he was asked by the undersigned if he would be able to provide them.  The Veteran implied that doing so would be difficult for him, and he was informed that VA would attempt to secure those records on his behalf if he preferred.  No additional records were received by the Veteran, and he agreed with the Board's suggestion that VA assist him with the obtaining of outstanding private treatment records (given that the Veteran felt himself unable to secure them).  

Accordingly, the Veteran and his representative will be provided with the opportunity to submit the appropriate waivers, and VA should contact Doctors Hospital in Groves, Texas to obtain all treatment records for April 3, 2004 and April 16, 2004 (or any other outstanding treatment records from that facility from April 2004).  

Accordingly, the case is REMANDED for the following action:

1.   After securing the appropriate waivers, request that Doctors Hospital in Groves, Texas provide all records of the Veteran's treatment, to include emergency room admissions and radiographic studies, from April 2004.  Specifically, outstanding treatment records from April 3, 2004 and April 16, 2004 should be obtained; however, if there are any other records from this month present, they should also be obtained.  Upon securing the records, associate copies with the claims file.  Should no copies be available after all reasonable attempts are made to secure them, annotate the claims file to reflect this.  

2.  Upon completion of the above-directed development, re-adjudicate the Veteran's claim.  Should the disposition of the claim remain unfavorable, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


